Citation Nr: 0805882	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  05-28 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) as a result of service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1976 to 
August 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied entitlement to a TDIU.  This denial 
was confirmed in December 2004 and January 2005 rating 
decisions.  In December 2007, the veteran testified before 
the undersigned Veterans Law Judge at a Board hearing at the 
RO.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran meets the schedular requirements for being 
assigned a TDIU.  Therefore, the determinative issue is 
whether his service-connected disabilities preclude him from 
engaging in substantially gainful employment.

An October 2005 VA examination report shows the examiner 
found that the veteran's service-connected disabilities had 
no effect on his employability.  The veteran testified at a 
December 2007 Board hearing, however, that his service-
connected heart disabilities had worsened and that his heart 
medication was increased, which significantly interfered with 
his ability to work at any job.  The veteran was granted an 
increased rating for hypertensive heart disease in February 
2007 further supporting the likelihood that his disability 
had worsened.  

As the record shows evidence the veteran's service-connected 
disabilities have worsened since the October 2005 
examination, the veteran should be afforded another 
examination to determine whether he is unemployable due to 
his service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter addressing 
his TDIU claim that is in accordance with 
all relevant criteria under Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Dingess v. Nicholson, 19 Vet. App. 
473 (2006); and Vazquez-Flores v. Peake, 
No. 05-0355 (U.S. Vet. App. January 30, 
2008).  

2.  Schedule the veteran for a VA 
examination to obtain an opinion as to 
whether his service-connected disabilities 
preclude him from obtaining substantially 
gainful employment that is more than 
marginal and that permits him to earn a 
living wage, taking into consideration his 
education and employment background.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
opinions.

3.  Any additional development deemed 
appropriate should be accomplished.  Then, 
re-adjudicate the claim.  If the claim 
remains denied, issue a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  Allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



